Mr. Presiding Justice Baume delivered the opinion of the court. Bart Horan, a minor, by Katherine Horan, his next friend, in an action to recover for injury to his means of support, brought under section 9 of the act entitled Dram-Shops, recovered a verdict and judgment for $1,000 in the Municipal Court against John Flynn, William Duggan, Michael'P. Duggan and the Cooke Brewing Company, a corporation. The Cooke Brewing Company alone sues out this writ of error wherein it makes the plaintiff below the only defendant in error, and no steps whatever have been taken to summons and sever the other defendants in the court below. In such state of the record this writ of error must be, and accordingly is, dismissed. McIntyre v. Sholty, 139 Ill. 171; Bellinger v. Barnes, 221 Ill. 240; Wuerzburger v. Wuerzburger, 221 Ill. 277. Writ of error dismissed.